Citation Nr: 1038021	
Decision Date: 10/07/10    Archive Date: 10/15/10

DOCKET NO.  04-43 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas


THE ISSUE

Entitlement to service connection for the cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel




INTRODUCTION

The Veteran had active service from April 1944 to October 1945.  
He died in October 2003 at the age of 78.  The appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the VARO in Waco, Texas, that 
denied entitlement to the benefit sought.


FINDING OF FACT

In a statement dated in August 2010, the appellant indicated that 
she wanted to "cancel this case.  I do not wish to pursue it 
further."


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
appellant with regard to the issue of entitlement to service 
connection for the cause of the Veteran's death have been met.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 
20.202, 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the provisions of 38 U.S.C.A. § 7105, the Board may dismiss 
any appeal which fails to allege specific error of fact or law in 
the determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. §§ 20.202, 20.204.  Except for appeals 
withdrawn on the record at a hearing, appeal withdrawals must be 
in writing.  38 C.F.R. § 20.204.

In an August 21, 2010, statement, the appellant indicated that 
she wanted to cancel her appeal.  She stated "I do not wish to 
pursue it further."  As a result, there remain no allegations of 
errors of fact or law for appellate consideration.  Accordingly, 
the Board does not have jurisdiction to review the appeal and it 
is dismissed without prejudice.


ORDER

The appeal as to entitlement to service connection for the cause 
of the Veteran's death is dismissed.


	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


